      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT 
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION
                                               
                                               
                                            §           
DONALD JACOBS                               §
                                            §
               Plaintiff,                   § CIVIL ACTION NO.  
                                            § 
vs.                                         § 
                                            § 
GEORGIA HIGH SCHOOL                         §
ASSOCIATION                                 §
                                            §
       Defendant.                           § 
                                            § 


                                      COMPLAINT 

       Plaintiff, Donald Jacobs, by and through undersigned counsel, respectfully files

this Complaint and alleges as follows: 

                            PRELIMINARY STATEMENT 

       1.      Plaintiff, a deaf basketball referee, brings this lawsuit against the Georgia

High School Association (GHSA), alleging that GHSA discriminated against him on the

basis of disability by refusing to provide qualified sign language interpreters to ensure

effective communication at training camps that it runs for basketball referees, in violation

of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq., Title III of

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., and section 504 of the

Rehabilitation Act, 29 U.S.C. § 794. As a result of GHSA’s refusal to provide qualified

sign language interpreters, Mr. Jacobs has not had an opportunity equal to that of his

hearing peers to participate in and benefit from the camps, resulting in lower evaluations

                                              1 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 2 of 10



that have limited his abilities to work higher-paying games. Mr. Jacobs brings this

lawsuit to compel Defendant to cease its unlawful discriminatory practices and to provide

qualified sign language interpreters to ensure effective communication and a full and

equal opportunity to participate in and benefit from all that GHSA offers individuals

similarly situated to him. Mr. Jacobs seeks declaratory and injunctive relief,

compensatory damages, and attorneys’ fees and costs.

                                         PARTIES 

       1.      Plaintiff Donald Jacobs resides in Clarkston, Georgia.

       2.      Defendant Georgia High School Association is an organization created by

public high schools in Georgia to, inter alia, oversee and regulate interscholastic sports in

the State of Georgia. Defendant’s principal place of business is located at 151 South

Bethel Street, Thomaston, Georgia 30286. Defendant is a recipient of federal financial

assistance and its annual budget for fiscal year 2017 was approximately $4,300,000.00.

                             JURISDICTION AND VENUE 

       3.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. §§ 1331

and 1343.

       4.      Venue is proper in the Middle District of Georgia pursuant to 28 U.S.C. §

1391 because: (i) Mr. Jacobs resides within the District; (ii) Defendant operates within

the District and has sufficient contacts within this District to subject Defendant to

personal jurisdiction at the time this action is commenced; and (iii) the acts and omissions

giving rise to this Complaint have occurred within this District.




                                              2 
 
       Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 3 of 10



                                FACTUAL ALLEGATIONS 

        5.       Mr. Jacobs is deaf. He is substantially limited in the major life activities of

hearing and speaking.

        6.       Mr. Jacobs is a basketball referee.

        7.       GHSA regulates the provision of basketball referees for interscholastic

events in the State of Georgia.

        8.       Each year, GHSA oversees annual basketball referee training camps.

        9.       At these camps, referees receive training and are evaluated according to

their skill levels.

        10.      Tier 1 and Tier 2 referees are able to work varsity and postseason games.

        11.      Tier 3 referees have only a limited ability to work varsity and postseason

games. Tier 3 referees also receive lower pay.

        12.      To obtain Tier 1 or Tier 2 ratings, a basketball referee must attend the

GHSA referee camps for training and receive an evaluation that results in assignment of a

tier level.

        13.      In 2016, Mr. Jacobs requested that GHSA provide qualified sign language

interpreters for the referee camps.

        14.      GHSA refused to provide qualified sign language interpreters.

        15.      Mr. Jacobs attended the referee camp and was unable to understand the

spoken English that took place during the training and evaluation process.

        16.      As a result, Mr. Jacobs was assigned a Tier 3 rating, limiting his ability to

work varsity and postseason games. He also received lower pay for his referee work.


                                                3 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 4 of 10



       17.     In 2017 and 2018, Mr. Jacobs again attended the referee camps without

qualified sign language interpreters and was again unable to understand the spoken

English at the camps. He was again placed in Tier 3 with an adverse impact on his ability

to work varsity and postseason games and receive higher pay.

       18.     In August 2018, the National Association of the Deaf (NAD) sent GHSA a

letter on behalf of Mr. Jacobs requesting that GHSA provide qualified sign language

interpreters for Mr. Jacobs at these referee camps.

       19.     GHSA responded in writing that it would not provide qualified sign

language interpreters.

       20.     Defendant has and will continue to discriminate against individuals who

are deaf or hard of hearing, including Mr. Jacobs, on the basis of disability by refusing to

provide qualified sign language interpreters or other effective auxiliary aids and services

at referee camps.

       21.     Mr. Jacobs plans to attend future GHSA basketball referee camps.

       22.     GHSA’s annual budget for the fiscal year ending in June 2017 was

approximately $4,300,000.00.

       23.     GHSA is a direct and/or indirect recipient of federal financial assistance

distributed to it through member schools and/or grants.

       24.     Mr. Jacobs experienced humiliation, aggravation, stress, loss of dignity,

mental anguish, and emotional distress as a result of GHSA’s refusal to provide qualified

sign language interpreters at the training camps.




                                             4 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 5 of 10



         25.      Mr. Jacobs was further injured when he was forced to take less desirable

referee jobs paying less money as a result of inaccessible training camps that resulted in

his being assigned only a Tier 3 rating.

         26.      Until Defendant begins providing sign language interpreters to Mr. Jacobs

during its camps, he will continue to experience the injuries identified above.

     COUNT I: TITLE II OF THE AMERICANS WITH DISABILITIES ACT

         27.      Plaintiff repeats and realleges the foregoing paragraphs in support of this

claim.

         28.      Mr. Jacobs is substantially limited in the major life activities of hearing

and speaking. Accordingly, he is an individual with a disability as defined under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(2).

         29.      Mr. Jacobs is a qualified individual with a disability as defined under 42

U.S.C. § 12131(2) because he is a referee eligible to attend and participate in the training

camps.

         30.      Defendant is a public entity subject to Title II of the Americans with

Disabilities Act because it is, inter alia, a “department, agency, special purpose district,

or other instrumentality of a State or States or local government.” It is, inter alia, an

instrumentality of public schools created to coordinate interscholastic events between

public schools.

         31.      Public entities must provide auxiliary aids and services such as qualified

sign language interpreters to ensure that communication with deaf individuals is as

effective as communication with others. 28 C.F.R. § 35.160 (effective communication


                                                5 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 6 of 10



mandate); 28 C.F.R. § 35.104 (defining auxiliary aids and services to include qualified

interpreters).

         32.     Public entities must give primary consideration to the deaf individual’s

requested auxiliary aid and service. 28 C.F.R. § 35.160(b)(2).

         33.     Defendant has discriminated against Plaintiff and continues to

discriminate against Plaintiff by refusing to provide the qualified sign language

interpreters necessary for him to have meaningful access to the referee camps that

Defendant oversees each year.

         34.     Defendant has intentionally discriminated against Plaintiff and continues

to intentionally discriminate against Plaintiff because, inter alia, it was aware of Mr.

Jacob’s requests for qualified sign language interpreters and it denied his requests for

such sign language interpreters.

    COUNT II: TITLE III OF THE AMERICANS WITH DISABILITIES ACT 

         35.     Plaintiff repeats and realleges the foregoing paragraphs in support of this

claim.

         36.     Mr. Jacobs is substantially limited in the major life activities of hearing

and speaking. Accordingly, he is an individual with a disability as defined under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(2).

         37.     Mr. Jacobs is a qualified individual with a disability because he is a

referee eligible to attend and participate in the training camps.

         38.     Defendant owns, leases, manages, and/or operates activities that take place

at places of exhibition or entertainment, places of public gathering, service

establishments, places of recreation, places of education, and places of exercise or
                                               6 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 7 of 10



recreation, which are place of public accommodation as defined under Title III of the

ADA, 42 U.S.C. § 12181(7)(C), (D), (F), (I), (J), (K), and (L).

       39.     Title III of the ADA prohibits discrimination on the basis of disability “in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodations . . .” 42 U.S.C. § 12182(a).

       40.     Pursuant to Title III of the ADA and its implementing regulations, a public

accommodation cannot deny participation or offer unequal or separate benefit to

individuals with disabilities. A public accommodation is required to administer its

programs and activities in the most integrated setting appropriate to meet the needs of

qualified individuals with disabilities. 42 U.S.C. § 12182(b)(1)(A) and (B); 28 C.F.R. §§

36.202; 36.203.

       41.     Pursuant to Title III of the ADA and its implementing regulations, a public

accommodation shall furnish the auxiliary aids and services necessary for effective

communication with individual with disabilities. This includes qualified sign language

interpreters. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303(1).

       42.     Defendant has failed to take such steps as are necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals. Because of the absence of qualified sign language

interpreters, Defendant is discriminating, and will continue to discriminate, against

Plaintiff in violation of Title III of the ADA. 42 U.S.C. § 12182(b)(2)(A)(iii).

       43.     Defendant has discriminated and will continue to discriminate against

Plaintiff because Defendant has denied and is denying Plaintiff an equal opportunity to


                                              7 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 8 of 10



achieve the same benefits that other basketball referees obtain by participating in the

summer referee camps.

                COUNT III: SECTION 504 OF THE REHABILITATION ACT

          44.     Plaintiff repeats and realleges the foregoing paragraphs in support of this

claim.

          45.     Mr. Jacobs is an individual with a disability because he is substantially

limited in the major life activities of hearing and speaking.

          46.     Mr. Jacobs is a qualified individual with a disability because he is a

referee eligible to attend and participate in the training camps.

          47.     Defendant is a recipient of direct and/or indirect federal financial

assistance because it, inter alia, receives federal financial assistance distributed to it

through member schools and/or grants.

          48.     Recipients of federal financial assistance are prohibited from

discriminating against individuals with a disability on the basis of disability. 29 U.S.C. §

794(a).

          49.     Defendant has discriminated against Plaintiff and continues to

discriminate against Plaintiff by refusing to provide the qualified sign language

interpreters necessary for him to have meaningful access to the summer referee camps

that Defendant conducts each year.

          50.     Defendant has intentionally discriminated against Plaintiff and continues

to intentionally discriminate against Plaintiff because, inter alia, it was aware of Mr.

Jacob’s requests for qualified sign language interpreters and it denied his requests for

such sign language interpreters.
                                                8 
 
      Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 9 of 10




                                          RELIEF

        Plaintiff respectfully requests that this Court provide the following relief: 

       a.      issue a declaratory judgment that Defendant’s policies, procedures, and

practices subjected Mr. Jacobs to discrimination in violation of Title II of the ADA, Title

III of the ADA, and section 504 of the Rehabilitation Act; 

       b.      enjoin Defendant from implementing or enforcing any policy, procedure,

or practice that denies individuals who are deaf or hard of hearing, such as Plaintiff, full

and equal enjoyment to and an equal opportunity to participate in and benefit from

Defendants’ services or programs; 

       c.      enjoin Defendant from implementing or enforcing any policy, procedure,

or practice that limits or restricts individuals who are deaf or hard of hearing, such as

Plaintiff, from obtaining meaningful access or full and equal enjoyment of Defendant’s

referee camps; 

       d.      order Defendant to develop and comply with written policies, procedures,

and practices to ensure that Defendant does not discriminate in the future against Plaintiff

and other similarly situated individuals who are deaf, hard of hearing 

       e.      order Defendant to train all representatives and employees about

Plaintiff’s rights and the rights of individuals who are deaf, hard of hearing, as well as

provide training on Defendant's policies and procedures on making Defendant's services,

activities, and programs;

       f.      award Plaintiff compensatory damages;

       g.      award Plaintiff his attorney’s fees and costs; 
                                              9 
 
     Case 5:19-cv-00005-TES Document 1 Filed 01/03/19 Page 10 of 10



        h.      award any and all other relief that this Court finds necessary and

appropriate.

                                      JURY DEMAND

Plaintiff demands a trial by jury for all issues so triable.

Date: January 3, 2019                           Respectfully submitted,

                                                By:     s/Devon Orland
                                                        Devon Orland, GA Bar No. 554301
                                                        Litigation Director
                                                        Georgia Advocacy Office
                                                        1 West Court Square
                                                        Suite 625
                                                        Decatur, Georgia 30030
                                                        Phone: (404) 924-4707
                                                        Fax: (404) 378-0031
                                                        dorland@thegao.org
 
                                                        Marc Charmatz* 
                                                        National Association of the Deaf 
                                                        Law and Advocacy Center 
                                                        8630 Fenton Street, Suite 820 
                                                        Silver Spring, MD 20910 
                                                        Phone: (301) 587-7732 
                                                        Fax: (301) 587-1791        
                                                        marc.charmatz@nad.org
                                                         
                                                        Michael Steven Stein*
                                                        Martha M. Lafferty*
                                                        Stein & Vargas, LLP 
                                                        10 G Street NE, Suite 600 
                                                        Washington, DC 20002 
                                                        Phone: (202) 510-9553 
                                                        Fax: (888) 778-4620 
                                                        michael.stein@steinvargas.com
                                                        martie.lafferty@steinvargas.com 
                                                         
                                                        * pro hac vice applications to be
                                                        filed
                                                         
                                                        Attorneys for Plaintiff

                                               10 
 
